Per Curiam.

Bear gum ent having heretofore been granted, we adhere to our original decision.
Concededly the Miranda warnings were given after the defendant was first taken into custody. He answered these by saying, “ Okay”, and thereby waived his constitutional rights against self incrimination (People v. Davis, 33 A D 2d 762).
At the station house he proceeded to have oral communications and to perform tests. There was no evidence that he was unable to understand by virtue of mental illness, or that his intent to waive was other than a clear intent. If his senses were dulled by the potions which led to his arrest, this self-inflicted condition ought not to be a bar to the introduction of this evidence. We find he was properly warned of his constitutional rights and these rights were effectively waived.
Concur — Hogan, P. J., and G-tjlotta, J.